        Case 1:17-cv-02613-KPF Document 55 Filed 05/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEYU LONG,

                             Plaintiff,
                                                     2:17 Civ. 2613 (KPF)
                      -v.-
                                                           ORDER
AMWAY CORP.,

                             Defendant.

KATHERINE POLK FAILLA, United States District Judge:

      This action was initiated by the filing of a complaint on April 11, 2017.

(Dkt. #1). On July 31, 2017, Defendant Amway Corp. (“Amway”) filed a motion

seeking to compel arbitration pursuant to a provision in its contract with

Plaintiff. (Dkt. #18). On January 30, 2018, after full briefing, the Court

granted Amway’s motion to compel arbitration and stayed this case pending

the outcome of any arbitration pursuant to Katz v. Cellco P’ship, 749 F.3d 341,

345 (2d Cir. 2015). (Dkt. #34). On June 1, 2017, the Court ordered the parties

to begin providing status updates to the Court regarding the status of this

matter. (Dkt. #37).

      The parties spent the next several months attempting to settle the case.

(See Dkt. #39, 41). Then, on December 6, 2018, Plaintiff served an arbitration

demand on Amway and the American Arbitration Association (“AAA”) opened a

case file for the matter on December 12, 2018. (See Dkt. #42). The parties

engaged in the arbitration process over the next several months. (See Dkt.

#43, 44). However, on October 15, 2019, Amway informed the Court that the

AAA had suspended the arbitration proceedings until April 9, 2020, due to
        Case 1:17-cv-02613-KPF Document 55 Filed 05/15/20 Page 2 of 3



Plaintiff’s failure to satisfy her payment obligations under the AAA Commercial

Arbitration Rules. (Dkt. #46). In response, the Court lifted the stay in the case

for purposes of holding a conference. (See Dkt. #47).

      The Court held a conference on October 30, 2019, at which time the

parties confirmed that Plaintiff was in arrears on her arbitration bills. (See

Minute Entry for 10/30/2019). On January 28, 2020, the parties informed the

Court that the arbitration proceedings remained suspended. (Dkt. #49). The

Court ordered the parties to provide another status update by April 28, 2020.

(Dkt. #50). The Court informed the parties that if Plaintiff had not paid her

arbitration fees by that time, the Court would entertain a motion to close this

case. (See id.).

      On April 28, 2020, Amway submitted a letter to the Court explaining that

Plaintiff had not paid her AAA fees by April 9, 2020, and that the arbitrator

dismissed Plaintiff’s action pursuant to AAA Commercial Rule 57 on April 22,

2020. (Dkt. #51). In its letter, Amway asked the Court to enter an order

confirming the arbitrator’s April 22, 2020 ruling and dismiss this case with

prejudice in light of Plaintiff’s failure to comply with her contractual obligations

and the Arbitrator’s ruling dismissing Plaintiff’s claims in arbitration. (See id.).

Amway attached the letter from the arbitrator confirming the dismissal of

Plaintiff’s arbitration. (Dkt. #51-1).

      On April 28, 2020, the Court ordered Plaintiff to respond to Amway’s

letter by May 15, 2020. (Dkt. #52). Then, on May 11, 2020, Amway submitted

an additional letter to the Court clarifying that the arbitrator’s dismissal of


                                         2
        Case 1:17-cv-02613-KPF Document 55 Filed 05/15/20 Page 3 of 3



Plaintiff’s action was without prejudice. (Dkt. #53). Accordingly, Amway asked

that the Court dismiss this action without further briefing or motion practice.

(See id.). On May 15, 2020, Plaintiff filed a letter in response to Amway’s

letters stating that she concurs with Amway that no further briefing or motion

practice is necessary. (Dkt. #54). Plaintiff asks that the Court consider a stay

of this action or a dismissal without prejudice. (Id.).

      Accordingly, Amway asks this Court to dismiss the case and Plaintiff

asks for either a stay or dismissal without prejudice. The Court concludes that

a dismissal with prejudice would be inappropriate given that the arbitrator’s

dismissal was without prejudice. At the same time, the Court sees no reason

to continue the stay in this case given that the arbitration proceeding has been

dismissed and Plaintiff has made no indication that she will be refiling her

claims in arbitration.

      Accordingly, this action is hereby DISMISSED without prejudice. The

Clerk of Court is directed to terminate all pending motions, adjourn all

remaining dates, and close this case.

      SO ORDERED.

Dated: May 15, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                         3
